Title: To Benjamin Franklin from Francis Hopkinson, 28 March 1768
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear Sir
Philad. March 28th 1768
It is odd enough for a Person to write a Letter which he heartily wishes may never get to Hand; But this is really my Case at present as I am encouraged by your last to expect the Pleasure of seeing you here early in the Summer. I am sensible however that many unforeseen Delays may occur to prevent your embarking so soon as you imagin’d, and therefore will take the Chance of this Letter arriving in England before you have sailed. Need I repeat to you the Gratitude I feel for many singular Instances of your Regard and Friendship particular for the last considerable Favour, I mean your Advice and Encouragement to accept and seriously bend my Mind to my Couzin M. Warren’s offer. Your Plan has answered to a Wonder. On my first setting out, not only the Merchants who spoke from Interest, but even many of my Friends cried out against the Scheme, and rais’d Objections enough to make the Success appear impossible. The Event however hath as yet turn’d out quite otherwise. For in four Months since my Beginning I have taken (By retailing only) and remitted £1500 Currency, which is far beyond my Expectations considering I had the most dead Part of the Year to struggle with. But I will communicate my affairs more largely when I shall have the Happiness of seeing you here.
Mr. Duffield and myself have wrote Mr. Waring and sent him a full Account of the present Situation of the Negroe School in this City; and shall make some Enquiries respecting Ground Rents to be purchased here against your Arrival; but shall hardly venture to proceed any further till we see you: as you are so soon to be expected. I hope you will let my Lord Bishop know of your Embarking, and see him, if he should be in London.
My Mother and Family join in respectful Regards to you. Compliments to Mrs. and Miss Stevenson. Adieu. I am Your’s with all true Love and Gratitude
Fras. Hopkinson
 
Addressed: To / Dr. Benjamin Franklin / Craven Street / London / per Capt. Leech
  Endorsed: Mr Hopkinson  1768